DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/006360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose an agricultural implement with a row unit, opener system, closing system, soil condition sensor and controller that uses sensor information to control the closing system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-18 is/are rejected under 35 U.S.C. 103 as being patentable over Adams et al. (8,522,889) in view of Koch et al. (2018/0168094) and Lysaght (2016/0157411).


Regarding claims 1, 11 and 18, Adams et al. discloses an agricultural implement system and method of use comprising:
A row unit (16) configured to couple to a tool bar (14) of an agricultural implement (10)
An opener system (42) of the row unit coupled to a chassis of the row unit and configured to engage soil to form a trench
A downforce system configured to apply a downforce to the row unit to adjust a contact force between the row unit and the soil (column 9 line 61- column 10 line 18)
A soil condition sensor (97) (column 13 lines 17-31) configured to detect a condition of the soil and/or an operational sensor (112) configured to detect operation of the agricultural implement system
A closing system of the row unit configured to close the trench created by the opener system, the closing system comprises:
A first and second disc to engage the soil and close the trench (column 4 lines 4-8)
A controller (96) configure to couple to the soil condition sensor wherein the controller is configured to control the downforce system (column 9 line 61-column 10 line 18) and the closing system (column 13 lines 17-31) in response to feedback from the soil condition sensor and/or operational sensor


While Adams discloses the invention as described above including that the controller utilizes the soil sensor data to adjust the two closing discs (column 13 lines 4-31), it fails to specifically disclose that the controller controls the angle or distance between the closing discs.  Like Adams, Koch et al. also discloses an agricultural implement system including a row unit with an opener system and a closing system wherein the closing system is automatically adjustable.  Unlike Adams, Koch et al. discloses that the angle 

While the combination of Adams and Koch et al. discloses the invention as described above, it fails to disclose that the closing discs could be independently adjustable.  Like the combination of Adams and Koch et al., Lysaght also discloses an agricultural implement with a pair of agricultural members (10) actuated in response to sensing members.  Unlike the combination, Lysaght discloses that the members (10) can be actuated together or independently using straightforward logic depending on the information received from the sensors (pgph 0108).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the closing discs of the combination to operate independently of each other depending on the information received from the sensors as ground or planting conditions change as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 2 and 13, Adams discloses a gauge wheel assembly configured to couple to the chassis of the row unit, wherein the gauge wheel assembly comprises a gauge wheel configured to rotate across a soil surface to limit a penetration depth of the opener system (column 1 lines 43-46).


Regarding claims 3 and 14, the controller is configured to control a downforce actuator to vary a contact force between the gauge wheel and the soil surface in response to feedback from the soil condition sensor (97) and/or the operational sensor (112).




Regarding claim 5, Adams discloses a press wheel assembly (34) movably coupled to the chassis of the row unit and comprising a press wheel (52) configured to rotate across a soil surface to pack soil over deposited sees and a press wheel actuator (56) extending between the chassis of the row unit and the press wheel assembly, wherein the press wheel actuator is configured to vary a second contact force between the press wheel and the soil surface and wherein the controller is configured to control the press wheel actuator in response to feedback from the soil condition sensor and or the operational sensor (column 14 lines 37-63).

Regarding claims 6 and 12, Adams discloses that the soil condition sensor could be an optical sensor and the operational sensor could be a draft (pressure) sensor.

Regarding claims 7 and 15, Adams discloses that the closing system comprises a first disc (46) configure to engage the soil and close the trench and a second disc (column 4 lines 4-7) configure to engage the soil and close the trench and wherein the controller is configured to control a position of the first disc or the second disc in response to feedback from the soil condition sensor and/or the operational sensor (column 13 lines 4-31).


Regarding claims 16 and 17, the combination discloses actuators to change the angle and actuators to change the distance between the discs. 


Regarding claim 10, Adams fails to disclose v-press discs as the closing discs.  The combination discloses that the closing discs could be v-press discs (Koch – pgph 0102).  It would have been obvious to one of ordinary skill in the art at the time the invention 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671